Motion to extend time to take appeal granted, upon condition that notice of appeal filed and served on or before April 16, 1990. Memorandum: In support of his motion to extend the time to take an appeal, defendant alleges as "improper conduct” on the part of his counsel that counsel did not inform him of his right to appeal and did not ask him if he wished to take an appeal (see, CPL 460.30). Counsel, answering defendant’s allegations, states that he did, at sentencing, orally inform defendant of his right to appeal and that defendant stated that he did not wish to appeal. We need not determine the truth of defendant’s allegations because counsel failed to comply with our rule (22 NYCRR) 1022.11 (a).
It has come to our attention that, all too often, counsel for defendants in criminal cases have neglected to comply with rule 1022.11 (a). We remind counsel of the obligation under that rule to inform defendant in writing, immediately upon sentencing, of the right to take an appeal, to provide defendant with other information concerning that right, to ascertain whether defendant wishes to take an appeal and, if so, to file and serve a notice of appeal. Present — Doerr, J. P., Boomer, Green, Lawton and Lowery, JJ.